--------------------------------------------------------------------------------

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED


FIRST AMENDMENT TO


DARTMOUTH COLLEGE


SPONSORED RESEARCH AGREEMENT NO. FP4991




THIS FIRST AMENDMENT AGREEMENT (“Amendment”), effective as of July 15, 2019, by
and between the Trustees of Dartmouth College, a non-profit, private educational
and research institution existing under the laws of the State of New Hampshire
(hereinafter “Dartmouth”) and Qrons Inc., a Wyoming corporation with a principal
place of business at 50 Battery Place, #7T, New York, New York 10280
(hereinafter “Sponsor”).


WHEREAS, the parties hereto previously entered into that certain Sponsored
Research Agreement No. FP4991, dated July 12, 2018 (the “Agreement”); and


WHEREAS, the parties desire to amend such Agreement as further set forth herein;
and


NOW, THEREFORE, in consideration of the mutual premises and the covenants herein
contained, the parties hereby agree to amend the Agreement as follows:


1.
The definition of “Project Funds” in Section 1.8 of the Agreement is hereby
amended to read as follows:  “Project Funds" means those funds to be paid by
Sponsor to Dartmouth for the Research Project in the amount of $[  ] in the
first year of the Project Period  and $[  ] in the second year of the Project
Period  as set out in the Budget and Payment Schedule that is Exhibit B-1 to
this Agreement.



2.
Exhibit A to the Agreement is deleted in its entirety and replaced with Exhibit
A-1 attached hereto.



3.
Exhibit B to the Agreement is deleted in its entirety and replaced with Exhibit
B-1 attached hereto.



4.
The definition of “Project Period” in Section 1.9 is hereby amended to read as
follows: “Project Period” shall mean the period commencing as of 07/15/2018 and
ending on 07/14/2020.  The Project Period may be extended in writing by duly
authorized representatives of the parties. 



5.
Except as amended hereby, the Agreement shall remain in full force and effect in
accordance with its terms.



6.
This Amendment may be executed in one or more counterparts each of which when
executed shall be deemed to be an original and all of which taken together shall
constitute one Amendment.



[Signature page follows.]
1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
last written below:



QRONS, INC.
 
TRUSTEES OF DARTMOUTH COLLEGE
     
By:/s/Jonah Meer
 
By:/s/Sherrie Read
Name: Jonah Meer
 
Name: Sherrie Read
Title: CEO
 
Title: Contract Manager
Date: 11/4/19
 
Date: 11/4/19
           

2